El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Esta corte en sil práctica ha asumido que un documento como un escrito de apelación, cuando está fechado, lleva la fecha verdadera de su presentación, excepto cuando resulta claramente lo contrario. Además, en casos civiles la obliga-ción de probar que la apelación no se ha interpuesto debida-mente incumbe al apelado. Por tanto, en una causa criminal donde se demuestra prima facie que una apelación ha sido interpuesta dentro del termino correspondiente y cuando el secretario de la corte inferior tiene la obligación de enviar' la transcripción de los autos, esta corte no desestimará la apelación a menos que se demuestre por el Fiscal que esta, corte en realidad carece de jurisdicción.
En los casos en que el Fiscal comparece ante esta corte después que la transcripción de autos ha sido remitida a esta corte por el secretario de la corte inferior y presenta, cualquiera moción con respecto a dicha transcripción que no-sea una en que se solicita la desestimación 'del recurso, se presumirá que el funcionario correspondiente ha sido debida-mente notificado de la apelación.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.